Citation Nr: 1821570	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a skin disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1988 and from January 1991 to March 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was previously before the Board, and, in September 2014, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's instructions has been completed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's skin disorder has not manifested deep and nonlinear scars with areas of at least 144 square inches (929 sq. cm); involvement of 40 percent of the entire body or exposed areas; the constant or near-constant requirement for systemic therapy during the past 12 months; or visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features with four or five characteristics of disfigurement.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a skin disorder have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his increased rating claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  Unfortunately, the Veterans Law Judge (VLJ) who presided over the Veteran's claim is no longer employed at the Board.  The Veteran was notified of his right to participate in a hearing before another VLJ, but the Veteran declined.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.
 
The Board notes that this matter was previously remanded in order to associate additional records with the claims file and to provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and additional VA examinations have been associated with the claims file in compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating the increased rating claim, because VA's duties to notify and assist have been met.

Skin Disability

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for a skin disability.  The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent.

The Veteran first filed for service connection in March 1991, and, in September 1991, the RO granted service connection for recurrent abscesses, face, axillary area and groin and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran's disability rating was subsequently increased to 30 percent effective 1998.  The disability now also includes involvement of the intergluteal area.  In November 2006, the Veteran filed an increased rating claim, and, in August 2007, the RO denied the Veteran's claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that the schedular criteria for the Veteran's skin condition were amended during the period on appeal.  See 73 Fed. Reg. 54, 708 (September 23, 2008).  Upon comparing and contrasting the criteria for disability ratings in excess of 30 percent prior to the regulation change and after the regulation change, the Board notes that the legal criteria for a disability rating in excess of 30 percent are identical; although the criteria have been slightly reorganized under differently labeled diagnostic codes.  For simplicity, the Board shall only reference the organization of the criteria under the current rating schedule; while noting that the old rating schedule would not provide additional relief.

The Veteran's skin disabilities are evaluated pursuant to Diagnostic Codes 7800 - 7806 or for impairment of function under the appropriate body system.  The record indicates that the Veteran's disability only affects his skin, and, therefore, this is the only appropriate body system under which to assign the Veteran a disability rating.  As such, impairment of function and Diagnostic Code 7504 (other effects) do not provide an adequate basis for an increased disability rating.  Additionally, Diagnostic Code 7802 does not provide an adequate basis for a disability rating in excess of 30 percent, because this diagnostic code does not provide for a disability rating in excess of 30 percent.

Under Diagnostic Code 7800 (disfigurement of the head face or neck), a disability rating of 30 percent is assigned for a skin disability that manifests in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with two or three characteristics of disfigurement, and a disability rating of 50 percent is assigned for a skin disability that manifests in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features with four or five characteristics of disfigurement.  A disability rating of 80 percent is assigned for a skin disability that manifests in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are: a scar that is five inches (13 cm) or more in length; a scar at least one quarter inch (.6 cm) wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypopigmentation or hyperpigmentation in an area exceeding six square inches (39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq.cm); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, a disability rating of 30 percent is assigned for skin disorders that manifest in deep or nonlinear scars (not of the head, face or neck) with a total area of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm), and a disability rating of 40 percent is assigned for skin disorders that manifest in deep and nonlinear scars (not of the head, face or neck) with areas of at least 144 square inches (929 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic code 7806, a disability rating of 30 percent is assigned when a skin disorder affects 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids, or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly during the past 12 month period.  A disability rating of 60 percent is assigned when a skin disorder affects more than 40 percent of the entire body or exposed areas, or systemic therapy is required constantly or near-constantly during the past 12 months period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In a November 2006 statement, the Veteran indicated that his skin condition had increased in severity.  

In July 2007, the Veteran submitted photographs showing how his skin condition affected his face, neck, and head.

The Veteran underwent a VA examination in July 2007.  The Veteran reported itching and pain on his skin, and he claimed that he had been prescribed antibiotics for his condition.  The examiner indicated that the Veteran was using topical antibiotics and cleansing solutions to treat his condition.  The examiner observed a 4 cm by 4 cm (16 sq. cm) abscess on the right cheek, and the examiner noted scarring of 10 cm by 8 cm (80 sq. cm) on both on the right and the left cheeks.  The examiner indicated that 10 percent of the Veteran's head, face, neck, and hands were affected by the skin condition, and less than three percent of the Veteran's entire body area was affected.  The examiner indicated that there was no limitation of function caused by the Veteran's scars.  

The Veteran testified at a personal hearing before the RO in April 2009.  The Veteran reported manifesting a number of skin conditions as well as abscesses in the groin area.  See April 2009 Transcript.

The Veteran submitted photographs of his face in January 2014.

The Veteran underwent another VA examination in February 2014.  The examiner noted the following scars: a 2 cm by 1 cm (2 sq. cm) scar in the left groin area; a  1 cm by .3 cm (.3 sq. cm) scar of the upper right gluteal area; a .5 cm by .3 cm (1.5 sq. cm) scar of the left gluteal area; and a 4 cm by 1 cm (4 sq. cm) scar of the left jaw.  The examiner indicated that the Veteran did not have any deep, painful, or unstable scars, and that the Veteran's scars did not result in limitation of function.

The Veteran testified at a personal hearing before the Board in June 2014.  The Veteran reported that he had manifested a number of skin symptoms, and the Veteran claimed he was entitled to an increased disability rating due to tissue loss.  See June 2014 Transcript.

The Veteran underwent a VA examination in August 2015.  The examiner indicated that the Veteran treated his skin condition with topical antibiotics on a constant or near-constant basis for the last 12 months.  The examiner noted the following: .5 sq. cm superficial non-linear scars on the right upper extremity; 3.25 sq. cm superficial non-linear scars on the left lower extremity; 2 sq. cm superficial non-linear scars on the anterior trunk; 18 sq. cm deep non-linear scars on the right lower extremity; 9 sq. cm deep non-linear scars on the left lower extremity; and 6 sq. cm scaring on the head, face, and neck.  The examiner indicated that the Veteran's skin condition impacted five to 20 percent of his total body area and less than five percent of his total exposed area.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his skin condition. The examiner noted four painful scars.

The Veteran submitted photographs of his skin condition in August 2015.

The Veteran underwent another VA examination in August 2017.  The examiner indicated that the Veteran did not manifest painful or unstable scars with an area equal to or greater than 39 sq. cm.  The examiner indicated that the Veteran's skin condition had to be treated with constant or near-constant topical antibiotics over the last 12 months.  The Veteran's skin condition impacted less than 5 percent of the Veteran's total body area and none of the exposed area.  The examiner did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent.  In order to meet the criteria for a disability rating in excess of 30 percent a skin disorder must manifest deep and nonlinear scars with areas of at least 144 square inches (929 sq. cm); on more than 40 percent of the entire body or exposed areas; systemic therapy the need for constant or near-constant systemic therapy during the past 12 months period; or visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features with four or five characteristics of disfigurement.  The total surface area of the Veteran's scars and scarring is well below 929 sq. cm.  The Veteran's skin disorder impacts less than 40 percent of the Veteran's total body area and exposed areas.  The Veteran's skin disorder requires the Veteran to use constant or near-constant topical antibiotics, but the use of topical therapy does not constitute systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that topical steroids do not constitute systemic therapy).  Additionally, the evidence does not demonstrate either gross distortion or asymmetry of two features or paired sets.  Therefore, the Veteran is not entitled to a disability rating in excess of 30 percent.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating in excess of 30 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 30 percent for a skin disorder is denied.

ORDER

A disability rating in excess of 30 percent for a skin disorder is denied.


REMAND

At issue is whether the Veteran is entitled to TDIU.  The Board previously remanded this manner in order to associate additional records including SSA records with the claims file as well as to develop and adjudicate the Veteran's claim for TDIU.  The AOJ conducted this additional development but ultimately did not grant the Veteran TDIU.  The Board also ordered the AOJ to issue a supplemental statement of the case (SSOC) if any benefit remanded for further consideration was not granted.  As such, the AOJ was required to issue a SSOC, but, unfortunately, a SSOC responsive to the Veteran's claim has not been associated with the record.  Therefore, this matter must be remanded in order to issue a SSOC responsive to the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim TDIU on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


